Case: 12-70013      Document: 00512915853         Page: 1     Date Filed: 01/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 12-70013                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
RICHARD LEE TABLER,                                                      January 27, 2015
                                                                           Lyle W. Cayce
              Petitioner - Appellant                                            Clerk

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

              Respondent - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                                USDC 6:10-CV-34


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       In light of the Supreme Court’s decision in Christeson v. Roper, 574 U.S.
___ (2015) (per curiam), we VACATE IN PART our previous opinion denying
Richard Tabler’s petition for a Certificate of Appealability, Tabler v. Stephens,
2014 WL 4954294 (5th Cir. 2014) (unpublished).                   We now hold that the
equitable rule established in Martinez v. Ryan, 132 S. Ct. 1309, 1315 (2012),



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-70013     Document: 00512915853      Page: 2   Date Filed: 01/27/2015



                                  No. 12-70013
that “[i]nadequate assistance of counsel at initial-review collateral proceedings
may establish cause for a prisoner’s procedural default of a claim of ineffective
assistance at trial,” logically extends to ineffective assistance of habeas counsel
that prevents an initial-review collateral proceeding from ever taking place.
Because Tabler’s attorneys for his state habeas proceedings were also his
attorneys for his federal habeas proceedings, they faced a conflict of interest
that could have prevented them from arguing that their performance in
Tabler’s competency hearing was deficient, and, accordingly, Tabler’s statutory
right to counsel was violated. See Christeson, 574 U.S. at ___. We hereby
VACATE IN PART the district court’s judgment and REMAND the case to the
district court solely to consider in the first instance whether Tabler,
represented by his new counsel Widder or other unconflicted counsel, can
establish cause for the procedural default of any ineffective-assistance-of-trial-
counsel claims pursuant to Martinez that he may raise, and, if so, whether
those claims merit relief.




                                        2